McCALEB, Justice
(dissenting).
After consideration of this case on two occasions, I am convinced of the correctness of the views expressed in the dissenting opinion filed by Justice Summers on first hearing and fully subscribe thereto. In amplification thereof it suffices to add that, since the Hunts admittedly had Louisiana income in 1953 (ordinary and capital gains) totalling $660,406.68, which was included in their 1953 federal income tax return and which was used in determining their federal income tax liability amounting to $385,550.73 on federal taxable income of $702,892.42 from all sources, it seems unjustifiable to conclude that only $6,664.96 of Louisiana income is attributable to the net allocable income of the taxpayers when, factually, $660,406.68 was employed in making the determination.
I respectfully dissent.